DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-25, 29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gueret (USPN 6412496).
Gueret teaches a cosmetic applicator having a bristle support (243) that transitions into a wand which connects the bristle support to a handle (figure 1).  The bristle support is connected to a wand (243).  The bristle support has a plurality of one-piece bristles (244) that have a length.  The bristles are composed of two imaginary bristles halves (figure 24) that are axially symmetrical relative to each other and are offset relative to each other along an offset plane in which a symmetry axis lies.  They are connected to each other in one piece having been originally molded together (claim 17).  Each of the bristle halves form a flat region of bristle that lies in the offset plane and the two bristle halves transition into each other in integral fashion (figure 24) at the location in which they contact each other.  

With regards to claim 20, the two bristle halves are offset relative to each other along their symmetry axis to such a degree that the tips of the two bristle halves are situated next to each other so that the tips no longer meet (figure 24).
With regards to claim 21, the bristles make up only some of the bristles that combine to form a bristle set of the cosmetic applicator (there are several bristles along the longitudinal length).
With regards to claim 22, the two bristle halves are pyramid halves or cone halves (figure 20).
With regards to claim 23, the pyramid halves are axially symmetrical and when imagined as not being offset, form a square base (figure 25).
With regards to claim 24, the bristles are composed of two cone halves (figure 20) and when imagined as not being offset, form a circular base (figure 20).
With regards to claim 25, the edges which are produced by the offsetting bristle halves are shape edged in that the edges transition with a radius of less than 0.01mm (figure 20 shows a 0 radius of edge transition).  
With regards to claim 29, there is a receptacle (12), a cosmetic compound (P) and stripper (19).
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (USPN 6412496) in view of Thierer (USPN D749327).
Gueret teaches all the essential elements of the claimed invention however fails to teach that the distal end of the bristle support has bristles at its free end.  Thierer teaches a brush with end bristles (figure 4) that enclose an angle of less than 35 degrees with the longitudinal axis of the bristle support (there are several bristles on the free end that would have an angle of less than 35 degrees).  There are also at least four end bristles in the longitudinal plane (figure 3, 4).  It would have been obvious to one 
				Relevant prior art
These references are considered to relevant prior art.  Sanchez (USPN 10278478) and Gueret (USPN 9427075).



Response to Arguments
Applicant’s arguments with respect to claim(s) 18-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the purpose of answering the applicant’s arguments, the prior art of Gueret (‘496) teaches one piece bristle halves (claim 17 of the prior art claims it, and figures 20-25 show it).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723